UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7596


TERESA MILLER,

                    Plaintiff - Appellant,

             v.

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
WEST VIRGINIA; UNITED STATES DISTRICT COURT FOR THE FOURTH
CIRCUIT,

                    Defendants - Appellees.



                                      No. 17-7597


TERESA MILLER,

                    Plaintiff - Appellant,

             v.

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
WEST VIRGINIA; UNITED STATES DISTRICT COURT FOR THE FOURTH
CIRCUIT,

                    Defendants - Appellees.



Appeals from the United States District Court for the Northern District of West Virginia,
at Elkins. John Preston Bailey, District Judge. (2:17-cv-00132-JPB-JES; 2:17-cv-00137-
JPB-JES)
Submitted: March 15, 2018                                         Decided: March 29, 2018


Before WILKINSON, NIEMEYER, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Teresa Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, Teresa Miller challenges the district court’s orders

dismissing her civil actions for lack of subject matter jurisdiction and denying her motion

for a venue transfer.     We have reviewed the record and find no reversible error.

Accordingly, although we grant leave to proceed in forma pauperis, we affirm

substantially for the reasons stated by the district court. ∗ Miller v. U.S. Dist. Court for the

S. Dist. of W. Va., 2:17-cv-00132-JPB-JES; 2:17-cv-00137-JPB-JES (N.D.W. Va. Nov.

30, 2017; Nov. 29, 2017); see also Trs. of the Plumbers & Pipefitters Nat’l Pension Fund

v. Plumbing Servs., Inc., 791 F.3d 436, 443 (4th Cir. 2015) (reviewing venue transfer

decisions for abuse of discretion); Belue v. Leventhal, 640 F.3d 567, 572-74 (4th Cir.

2011) (discussing judicial recusal); United States v. Cherry, 330 F.3d 658, 665 (4th Cir.

2003) (recognizing that “a presiding judge is not . . . required to recuse himself simply

because of unsupported, irrational or highly tenuous speculation” or “because he

possesses some tangential relationship to the proceedings” (internal quotation marks

omitted)). We deny Miller’s motions for a venue transfer. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                                  AFFIRMED

       ∗
          Although this court has been named as a defendant-appellee in this action, we
exercise our discretion to decide the appeal pursuant to the Rule of Necessity. United
States v. Will, 449 U.S. 200, 211-17 (1980).


                                               3